department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-106846-01 uilc memorandum for associate area_counsel sb_se area washington d c from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject release_of_levy when an offer_in_compromise is pending this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues whether the internal_revenue_service is required pursuant to either sec_6331 of the internal_revenue_code or the commissioner’s policy on withholding collection while an offer_in_compromise is pending to release a levy on social_security retirement benefits which was made prior to the offer becoming pending with the service whether property levied prior to submission of an offer_in_compromise but received after the offer became pending must be returned to the taxpayer conclusions neither sec_6331 nor the service’s policies and procedures require release of a prior levy on social_security retirement benefits once an offer_in_compromise becomes pending the service is not required to return property levied prior to submission of an offer_in_compromise but received after the compromise became pending background you have asked that we pre-review a proposed memorandum from your office to an offer_in_compromise group in your area the offer group manager has requested advice on the following scenario in year the service levies upon the retirement survivors and disability insurance rsdi benefits of the taxpayer by serving a notice of gl-106846-01 levy on the social_security administration the levy is not contested and the majority of the taxpayer’s monthly benefits are sent to the service each month for the next several years in year the taxpayer submits an offer_in_compromise the compromise meets the minimal requirements for processing and is recognized as pending by the service the offer group has asked you to address whether the levy must be released under sec_6331 which prohibits the making of a levy while an offer_in_compromise is pending for thirty days after a rejection and during any appeal of such a rejection whether if sec_6331 is inapplicable the service’s policy on withholding collection while an offer is being considered requires release of the levy and whether levy payments received after the offer became pending must be returned to the taxpayer law analysis when any person liable for payment of tax neglects or refuses to pay the tax following notice_and_demand the service may levy upon all property and rights to property belonging to that person to secure payment of the tax see sec_6331 as a general_rule levy reaches only property or obligations in existence at the time of the levy see sec_6331 a levy does not reach property acquired after the levy has been made see sec_301_6331-1 and does not reach payments promised a taxpayer but contingent upon the performance of some future service see 115_f2d_983 2d cir property or rights to property are considered to be in existence and subject_to levy when they are fixed and determinable id this is so even if the taxpayer’s right to receive payment of an obligation is deferred until a later date see sec_301 a as long as the taxpayer’s right to receive future payment is fixed and determinable a levy will attach to the vested accrued right to receive money in the future see 821_fsupp_1438 w d okl revrul_55_210 1955_1_cb_544 thus under the facts you have given the single levy on the taxpayer’s social_security retirement benefits attached the taxpayer’ sec_1 rsdi benefits are computed based on social_security_taxes paid during a person’s working years and are not exempt from levy see sec_6334 in contrast supplemental_security_income ssi payments are needs based and are exempt from levy see sec_6334 sec_6331 contains a statutory exception to this general_rule pursuant to that section a single levy on salary or wages is effective from the date the levy is first made until the levy is released pursuant to sec_6343 this is true even though the taxpayer’s right to receive future payments will not have come into existence at the time the levy is made as the payments at issue here are not salary or wages that section is inapplicable gl-106846-01 present right to receive future payments see irm notice_of_levy handbook section section b of the internal service restructuring and reform act of amended sec_6331 by adding a new subsection k which reads in part no levy may be made under subsection a on the property or rights to property of any person with respect to any unpaid tax- a during the period that an offer-in-compromise by such person under sec_7122 of such unpaid tax is pending with the secretary and b if such offer is rejected by the secretary during the days thereafter and if an appeal of such rejection is filed within such days during the period such appeal is pending for purposes of subparagraph a an offer is pending beginning on the date the secretary accepts such offer for processing sec_6331 the offer group has asked whether pursuant to this section it is required to release a levy on rsdi payments when a taxpayer submits an offer to compromise the tax_liabilities the levy is intended to collect sec_6331 by its plain language does not mandate release of a prior levy on rsdi payments the section states that no levy may be made while an offer is pending a levy is made by serving a notice_of_levy on the person in possession of the property or rights to property subject_to the levy see sec_301_6331-1 the facts supplied by the offer group state that levy was made several years before the offer was submitted that the levy remains in place and that additional payments are sent to the irs pursuant to the original notice_of_levy does not mean that the levy is made or re-made each time the taxpayer is entitled to an additional payment sub sec_6331 is therefore inapplicable to the levy at issue in this fact pattern any confusion regarding whether the section affects prior levies is cleared up by paragraph k that paragraph states that rules similar to those contained in several paragraphs of sub sec_6331 governing levy during the pendency of a proceeding for refund of a divisible_tax shall apply for purposes of the prohibition of levy while offers in compromise are pending one of the cross-referenced provisions specifically states this subsection shall not apply to any levy which was first made before the date that the applicable proceeding under this subsection commenced sec_6331 although this language is arguably superfluous given the plain language of paragraph k it provides further evidence that the prohibition of levy while an offer_in_compromise is pending was not intended to mandate release of levies made prior to the date the offer became pending the offer group has suggested however that the service’s policy with respect to withholding collection while an offer_in_compromise is being considered may be broader than the statutory prohibition of levy the service’s policy states gl-106846-01 stay of collection - offer_in_compromise cases submission of an offer_in_compromise does not automatically stay collection of an account if there is any indication that the filing of an offer_in_compromise was solely for the purpose of delaying collection of the liability or that delay would jeopardize the government’s interest immediate steps should be taken to collect the unpaid liability however if it is determined that the government’s interests would not be jeopardized by delay collection action will be withheld pending consideration of the offer_in_compromise policy statement p-5-97 approved date although this statement’s references to collection action could be read as broader than the statutory reference to levy the policy states that the service will withhold action not take steps to reverse or undo actions already taken the offer_in_compromise handbook states that collection will be withheld but does not direct offer specialists to release levies or return property see irm likewise the internal_revenue_manual in effect prior to the addition of sec_6331 expressed the policy of withholding collection in a prospective manner only no mention is made of releasing prior levies or returning property previously levied upon see irm although submission of an offer_in_compromise will not itself require release_of_levy in these circumstances we agree with your suggestion that release_of_levy will sometimes be mandated based on other factors the service is required to release a levy when it determines that the levy is causing economic hardship due to the financial condition of the taxpayer see sec_6343 this condition exists if the levy will cause the taxpayer to be unable to pay his or her reasonable basic living_expenses see sec_301_6343-1 this determination must be made individually based on a taxpayer’s unique circumstances id if a taxpayer who has submitted an offer_in_compromise and the necessary collection information statements requests release_of_levy on these grounds the financial information provided by the taxpayer should enable the service to determine whether a levy should be released similarly although neither law nor policy require the return of property levied upon under these facts levied property may be returned to taxpayers if return is authorized under sec_6343 if you have any questions or need further assistance please contact the attorney assigned to this matter at
